Name: Commission Regulation (EC) No 3327/94 of 21 December 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds
 Type: Regulation
 Subject Matter: beverages and sugar;  processed agricultural produce;  agricultural structures and production;  trade policy
 Date Published: nan

 No L 350/4331 . 12. 94 Official Journal of the European Communities COMMISSION REGULATION (EC) No 3327/94 of 21 December 1994 amending Regulation (EEC) No 3846/87 establishing an agricultural product nomenclature for export refunds Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EC) No 2807/94 (2), and in particular Article 17 (4) thereof, Whereas Commission Regulation (EC) No 3115/94 of 20 December 1994 amending Annexes I and II to Regula ­ tion (EEC) No 2658/87 of 23 July 1987 on the tariff and statistical nomenclature and on the Common Customs Tariff (3), provides for amendments in the case of certain cheeses falling within CN code 0406 from 1 January 1995 ; Whereas Commission Regulation (EC) No 3846/87 (4), as last amended by Regulation (EC) No 2079/94 (5), establi ­ shes, on the basis of the Combined Nomenclature, an agricultural product nomenclature for the refunds ; whereas this nomenclature should be adjusted in line with the above amendment ; Article 1 Section 10 of the Annex to Regulation (EEC) No 3846/87 is amended in accordance with the Annex to this Regula ­ tion. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 January 1995. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 148, 28 . 6 . 1968, p. 13 . (2) OJ No L 298, 19 . 11 . 1994, p. 1 . (3) OJ No L 345, 31 . 12. 1994, p. 1 . (4) OJ No L 366, 24. 12. 1987, p. 1 . 0 OJ No L 215, 20. 8 . 1994, p. 2. No L 350/44 Official Journal of the European Communities 31 . 12. 94 ANNEX The data relating to subheadings 0406 90 13, 0406 90 15 and 0406 90 17 are replaced by : CN code Description of goods Product code 4    Emmentaler, Gruyere, Sbrinz, Bergkase and Appenzell :     Of a fat content of 45 % or more by weight in the dry matter, natured for three months or more : 0406 90 02    Whole cheeses with a free-at-frontier value, per 100 kg net weight exceeding ECU 401,85 but not exceeding ECU 430,62 :       Emmentaler, Gruyere, Bergkase 0406 90 02 100 Other , 0406 90 02 900 0406 90 03      Whole cheeses with a free-at-frontier value, per 100 kg net weight exceeding ECU 430,62 :       Emmentaler, Gruyere, Bergkase 0406 90 03 100 Other 0406 90 03 900 0406 90 04 _____ Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of 1 kg or more but less than 5 kg and with a free-at-frontier value exceeding ECU 430,62 but not exceeding ECU 459,39 :       Emmentaler, Gruyere, Bergkase 04069004100 Other 040 6 90 04 900 0406 90 05   Pieces packed in vacuum or inert gas, with rind on at least one side, of a net weight of 1 kg or more and with a free-at-frontier value exceeding ECU 459,39 per 100 kg net weight : Emmentaler, Gruyere, Bergkase 0406 90 05 100 Other 0406 90 05 900 0406 90 06 _____ Pieces without rind, of a net weight of less than 450 g and with a free- at-frontier value exceeding ECU 499,67 per 100 kg net weight, packed in vacuum or inert gas, in packings bearing the description of the cheese, the fat content, the packer responsible and the country of manufacture :       Emmentaler, Gruyere, Bergkase 0406 90 06 100 Other 0406 90 06 900      Other : 0406 90 07 ______ Emmentaler 0406 90 07 000 0406 90 08       Gruyere, Sbrinz : Gruyere 0406 90 08 100 Sbrinz 0406 90 08 900 0406 90 09 ______ Bergkase, Appenzell :        Bergkase 04069009 100  T      Appenzell 0406 90 09 900     Other : 0406 90 12 _____ Emmentaler 04069012000 0406 90 14    Gruyere, Sbrinz :       Gruyere 0406 90 14 100 Sbrinz 0406 90 14 900 0406 90 16 _____ Bergkase, Appenzell :       Bergkase 0406 90 16 1 00       Appenzell 0406 90 1 6 900'